Title: To George Washington from Marinus Willett, 24 December 1782
From: Willett, Marinus
To: Washington, George


                        
                            Sir,
                            Fort Rensselear c.24 Decemr 1782.
                        
                        From Albany I wrote to your excellency on the prosecution of the plan proposed by you when I was last at Head
                            Quarters, I then promised to endeavour to make further Inquiry after my arrival at this place, And altho I have not yet
                            been able to compleat my Inquiry so pointedly (Without affording room for surmise) as to determine on the exact rout which
                            it would be best to take, I am prety clear that the March may be accomplished in the way mentioned by your Excellency—It
                            is true I have found out some obstacles with which I was not before acquainted. Such as the uncertainty of sufficient Ice
                            in some rivers lying in the most direct and easy routs. This is a matter however which I shall be able fully to ascertain
                            in time, And should the Ice prove Insufficient to enable us to Take those routs, Other routs may be taken tho attended
                            with some difficulties—Difficulties which are by no means I humbly conceive such as ought to supersede the attempt which I
                            confess I am very desirous of making.
                        I have thought it might not be amiss to give your Excellency some description of the Fort Which according to
                            the accounts I have received is a regular built Fortification on the North side of the river, Consisting of five Angles,
                            with a Bastion to each Angle, The Angles are all nearly of a length supposed about one hundred yards each. The fosse is
                            about twenty feet wide and nine feet deep. From the bottom of the fosse to the top of the Parapet is
                            about thirty feet, Except the Angle where the Sally-port is placed at which part it is represented to be not more than
                            twenty feet. And the fosse not so wide as in other ports, It is said the Fort is surrounded with a
                            Glacis but which does not appear to be protected with any kind of Frieze work. There is a row of Picketts perpendicularly
                            fixed in the Center of the fosse. And another row of Horozontal ones placed along the wall about seven or eight feet above
                            the Berm. The Gate–way is secured by a Draw–Bridge—At the entrance of the Gate on one side is the Guard house And on the
                            other side a house for the Commandant. Within one of the Bastions is placed the Magazine. The other four Bastions and
                            Curtains are filled with Barracks—All the buildings are made of logs and are said to be Bum-proof,
                            Three of the Angles of the Fort front the Lake or the River, And in some parts lay very near to those
                            waters. It is not Improbable but the Ditch may be nearly filled with snow, which may in some measures facilitate the
                            business. But be this matter as it may it appears to me that the most famalier way to ascend the wall would be to lay
                            boards from the parapet of the Glacis to the top of the picketts which stand in the fosse, on the top of which boards I
                            humbly Conceive the feet of the ladders might stand secure. In this way ladders of about fourteen feet
                            long I think would answer—I should suppose six of these ladders would not be too many, And they might be easily Carried
                            in the Slays together with a few boards for the purpose before mentioned.
                        The season in this quarter at present is remarkable open—I have been thinking that about the 12th or 13th of
                            February would be sufficiently early to put the affair in execution, And I would pitch on one of those days on account of
                            benefiting by the Moon which will then sett between three & five OClock in the morning, So that we may profit by
                            its light in our March, And execute the business Just after it has withdrawn its light, At which time it is generally
                            darkest and will be likely to serve us in giving us opportunity of approaching nearer undiscovered.
                        All these things however and every thing else I have said on this Subject I do most humbly beg leave to
                            submit to the Consideration of Your Excellency—And only beg leave to assure you that whatever directions your Excellency
                            may think proper to give in this or any other matter no person will more chearfully strive to accomplish
                            them Sir Your most Obedient and very humble Servant
                        
                            Marinus Willett

                        
                    